OFFICE OF THE ATTORNEY      GENERAL    OF TEXAS



Honorable J. J. T-
Supervl8or,Mutual Aamssment Insuranas      ,;'~
Board al InsuranceComniesionera
Auatin, Texas                         \?
                                       L :

Dear sir1




          Your request for
carefully mnalderedbythl                     We quote from your
letter as r0ii0~t
                                            0 with refer-
                                            ra Health and




                                   retfereneeto the matter
                                    ntly uIm?OP CraIm and
                                    ymom3vllle, Texas."
                        nalomd oontalns a oertlf'ledcopy of
                        lalntlff alalnmnt lgpirmt defendant
                       e sum of $231.36, plus costs of $5.65,
                     and rendered in the Jwtioe Court of
                    llscy CountS, Texas..~-'
          Your fllr3slso dhwlosea letters from plasintlil'cr
attornegsstatlngthat said judgmmt is more than testday8 old
md thereforefXna1. Said sttorneya in their letters request
that th6 Board~Of IaJmranrm Conuulasloner~take ration in the
matter.
            Yaw   file also ,$.%8olom38
                                     that on August 8, 1940,

                                            ,'
xonorableJ. J. TlmmiM 1 Page 2


gou called the judgmsnt to tha attention of defendant lna~r-
anus company aud requested an explanation from said company
as to why said judgmenthad not been paid. By letter dated
August 9, 1940, in answer to your request, defendant company
Me   the followingexplmation:
         “We are very glad to sdvlse you that this
    case has had our btteIitiOn, but the bttorney that
    we hired to represent us evidently did not bttad
    to it and default judgmentwas taken.
          “You probably know this was a suit where we
     changed a polioy to aomply vith Senate Bill 135
     and the man dld not like the policy and sued for
     bll of’hi8 premiums he paid under the old oontraot.
          “We hbve nlnetg days in which to effeot an
     appeal from June 15th, and the matter will have
     our bttention.”
         You hbVe blao Informed us that defendant is a mutual
assessmentlife insurance company and is subject to Section 4
of Article 4859f. Vernon@& Annotated Texas Civil Statutes.
         Section 4 of Article 4859fe,Vernon’s Annotated Texas
7;:: Statutes,applieato ,defendantcompany and reads 8s fol-

          “Sec. 4. Before braycertificate or permit
     shall issue to any corporationunder the terms of
     this Act, the corporation shall furnish the Boerd
     of Insurance Commissionerswith evidence of the
     fact that the copporbtionbaa on deposit with 8oms
     bank or trust company in this State subject to tie
     payment of its obligatibnsfor benefits due under
     its policies or certificateswheresoever incurred
     a sum equal to the face value of the nnxlmum loss
     insured by said COrpOPbtiOn    In any individual polioy
     issued by it. Said deposit shall not be subject
     to check by the corporbtlon,but themrporatlon
     my drbw the lntereat,~    if any, accruing on said
     deposit. Said deposit shall be held&r the proteo-
     tion of pollcyholdersand claimants wheresoever the
     rlghta of said policyholdersand claimants may have
Rozwmble J. J. Tlmalna,P8ge 3


    acorued or been lnoumwl, the pwpoae of said fmd
    being to guarmteethe prymentof the unountoplng
    by the oorporetlonon any valid ala&n a&nat auoh
    corporationfor benefits      under a polloy or oertlfl-
    o&e after dkbtemlnstionby the oourt of f-1     juria-
    dlotlon wheraver renderad. 6ald deposit Wall be
    aubjeot to the extrrordlnwy nits of bttmhnent
    and garnIshmentaw providedb the lava ofthla
    State, but a r id
                    writs lh8ll not laaub until f-1
    judgmsnthas been rendered*galnatthe oorpontlon.
    If said fund abll beoome depleted or ahbll beooer
    impounded by some proG.aa or a court, then th9 Board
    0fInaurcmoe Oomfdaaionem ahallre~u%~the oorpora-
    tion to lmwd.l~telyraatora uid dapoalt to its origin-
    bl sum, and upon tha SIllure of the oorporationta 80
    restore abid depoalt wlthln ten (10 d8y8 rit6r luoh
    notloe, the Board of Xnaqwme 04zullmi
                                        S~SIoneraah11
    call upon the Attorney QWer8l  to proceed &@nat
    the oorpoawtionaa provldatj in Seation 13 of this
    Aat."
                                   :l

         Artlole2431, Vernon~iAnnoWted Tens Civil Statutes,
r&erring to judgmmta in the Juatlae Court, rmda u        Sollovar
         “The jtad@mutabUbereootiodat     lengthln i
    the jwtioe*a dooket,and&l1 k signed by tbo
    juatioelalomly state the detemlnatbn of the
    rlgbta of the gwtlea in the aubjoatlatter in oon-
    troveray and the pu%y who lhrll pay the ooata,
    and shall dlreat the laau4me of auoh prooeaa u
    my be neoeaaaryto cmrrytho judgnmnt into exe-
    aution.”
          Art%ole 2439, Vernonfa Annotrted Teams Oltil St+
tutea, rqada u followat
         ‘A juatioe rwytith%ntenda~    after the
    rendition of L udgment by deiault 01?of dlamlaarl,
    set ulde l#h !udgmnt, on motLon in urltlng, for
    good oauae. shown, supportadby affidavit. Hotiue
    or awh motion ah&U be glwzt to the oppo8ibe]iurty
    at leaatone fulldayprlortotbe hurlngthereof."
         The oaae of Riohbevgva. &ldwLn, 89 SW (2nd) 851,
holda that   l   Justice of the Puree ~88 vlthout ruthority to set
Bonorable J. J. Timlns, Page 4


aside % default judgmentand v&s vlthout authority to continue
the cause after themplratlon of ten days froanIts rendltlon
bnd thbt therefore the plalntlff was entitled to exeaution
on hla judgmentaa a mtter of right.
          Article 2445, Vernon(r Annotated Terns Civil Sta-
tutes, rebde 88 fOliOV?3;
          "The judgmnta of the juatloe courts ahbll
     ba enforced by exeautlon or other appropriate
     process. Suah exeoutlon or other proaeaa shall
     ba returnable in aixty,daya."
           Artlale 2448, Vernon's Annotated Texas Civil Sta-
tutes, rebda ba rollowa:
          'On the eleventh day after the rendition of
     anyflnfil judgmnt, it the oaaehaa notbeenap-
     pealed, and no stay of exeautlon haa been granted,
     the justice shall issue 8n exeoution for the en-
     rorcamant of auah judgmentand tbecolleotionor
     the coat8."
          Artlole 2454, Vernonlr Annotated Texas Civil Statutes,
reads as follawar
          “A party to b final judgwnt in any justice
     court B3Sybppebl fherefrom to the aounty court
     vhere awh judgment,or tha amount 3.naontrovaray,
     shall exoeed tventy dollars etolualve of coats,
     and In auoh other oases aa may be expressly pro-
     ,vldedby law."
          The oaae of MO, Pba. Ry. Co. va. Bouaton Flour Hllla,
2 App. C.C. 573, holds that the orlglnal judgmentIn the Jus-
tloe Court disposing of a oaae becomasf-1    on the expiration
of ten days after Its rendition, if a motion for nev trial haa
not been made and that when a motion for new trial la made,
the judgmentbaaomes fine1 wban auoh motion baa been overruled.
          The ease of DillaM vs. Alll60n, ?O SW 1023, holds
that ln b Justice Court, whe e after a vetiat la rendered
againat the plaintiff, the J'
                            ustlcreadjaed the coats agblnst
the plaintiff,and awarded exeoutlon, said judgnmntwas a r3.m
Enuorable J. J. Tlnsnln8,Page 5


judgment Srom whloh the plaintifS might appeal.
          Article 2455, Vernon's Annotated Texas Civil Statutes,
reada a8 follows:
             'In all counties In which the civil jurlsdic-
        tlon of the county oourts has been transferredto
        the dlrrtrlotcourts, appeal8 and vrlts OS oertlorarl
        nag be prosecuted to remove 8 case tried before a
        justice of the peaoe to the district aourt, In the
        8ame mannerandunderthe name olraumstanoemunder
        vhlch appeals and writs OS certiorariare alloved by
        general law to remove oausos to the aountg aourt."
            Article   2456, Vernon'8 Annotated Texas Civil Statutes,
reuda at4 Sollov*r
             "The party appeaUng, his agent or attorney,
        shall, vithln ten dags from the date of the judg-
        Plant,file with the justlao a bond, with tvo or more
        good and suSSiclent 8uretie8, to be approved by the
        justice, in double the amount OS the judgment,pay-
        able to the appellee, conditionedthat appellant
        shall prosecute hle appealcto sffeat, and shall pay
        off and 8atlaSy the judgmentwhloh may be rendered
        agalnathlmon8ppeal.     Wheneuchbondhaa been
        filed vlth the justlae, the appeal &all be held to
        be thereby perfected and all part&s8 to eald rruitor
        to any suit 60 appealed ahall xmke their appearanoe
        at the next term of’aourt to vhlah said aam haa been
        appealed without further notice."
             Article 941, Vernon's Annotated Texas Civil Statutes,
reada a8    r0ihtar

             “After final jud@mnt in a justice court in
        any 00-e except in oases of Sorclibleentry and
        detalner, the aause mry be removed to theaounty
        court hy writ of certiorari (or ii the alvil jurla-
        diation has been tramSerred from the oounty to
        the dlstrlot aourt, then to the distrlot court,)
        in the manner hereinafterdirected."
             Article 942, Vernon*6 Annotated Texaa civil Statutes,
read0    aa follovst
llonomble 3. S. TIannlns,Page 6


             “The vrit OS oertlorarl shall be Issued by
        order OS the county oourt or the judge thea%of
        (OF district oourt or judge thereof, if jurlsdia-
        tion IS transrerredto the distriat aourt,) as
        provided in the preceding Article."
             Article 943, Vernon% Azmotated Texas Civil Statutea,
reads 48 follovst
             “The vrlt rhll aa+mand the justice to mke
        an8 certifya aopy OS the entriesin the cause
        on his doaket, and truismit the same, with the
        papera in his posses8ian, to the proper oourt on
        or before the first day of tho next term thewoi.
        IT there is not tlm ior mush transaript'and
        papers tobo Slledatsuahtewm, then they shall
        bee; tiled at the next swaeedirag term OS reid
              .

             Artlale 945, Vernon's hnnotatsd Texas Clvll Statutes,
reads    as Sollwsr
             "To aonstltutea sufilaientcamase,the hats
        stated mat show that either the justlao OS the
        peaae had not jurlsdlctlcui,or that l.njwtlaovas
        done to the appliaant by the final determIn&tlon
        oftha altar    proceedIng,mdtbatsuahInjustiae
        MS not caused by his awn Inexauseblenegleat,"
             &tlcle 996, Vernon's Anhated    Texas Civil Statutes,
reads as sollwsr
             “Suohvrit shall not be grantedaiter nlnstg
        days from the rl.nfbl
                           3ulgmerit 02 the matlae."
         unilerraortng       oura )

              Article 947, Vernon~s Annotated Texas Civil Statutes,
reads a8 rolmm           t

             "The nit  shall not be issued unless the
        appllcrnt ah&l1 r¶.rstamxe to be filed a bond vith
        two o r mwe g o a a dnd
                              suffWi.nt  lu ntie8,to be ap-
        paved by the olerk, payable to the adveme party,
        in suah mtatas the judge aball dlrqat, to the offeat
        that the party applying thonfor vi31 per?oml the
        judgmnt of the aounty or diatriat aourt, ii the
Hanarab1.eJ. 3. Tlmalns, Pa@ie7


        Mm8 sballbs a@nstUmr"
          Artials:91(9,
                      Vdrnon@s Annotated Texas 01~11 Statutes,
rea68 as followst
              =AS IIOQPaa swh afii&tit, order of the
        J    e, an6 bond, shall have been filed, the alerk
        a3   1 issue a nit of aortlorarl.'
          Artlole 950, Vernon~a Anaotated Texas Olvil Statutes,
re8ds as follarrr




          Art&ale 951, V#zton*aAmotbted Texan Olvll Statutra,
reada *a follows,
             “Uhenewr a writ of aertiomrl h8s bean la-
        awl, the alerk shall forthvith ia a w l altatim
        for the my   dversoly intere8ted."
             A2-tiale9fS!,Vetmmn1aAnnot8tedTexrs CitilSt~tutea,
reads    as follwar
              "The ration shall    bo dookotatdln the nam of
        the 0rigata    phintiff,   88 plcintirr, ai3d0f th0
        orlglnal detendant,as 6afendmt.a
             Artlale 953, Vermtt~a &not&ad      Teas Olvll Statutes,
rads     as follwst
             "At th0 rint term or the aourt to vhleh the
        asrtlorarl la returxmble the advwso party Iry ~
        smw to 6iaaias the oertiomri    for vant of auffi-
        o lentoawe a p p ea r In
                              ing th elfYM a vlt,or Sa r
        va nto fluftialent bond.”
          Artlola 955, Vernon~s Annotated Texas 01~11 Statutes
rea68 as followsr
              OIf the 0erfiiorWi    be 6latslarrd~
                                                 the   f-tat
Honorable P. J; Tlmnlm, Page 8


     ah&U dlreat ths justlae to proaeed with the
     execution of ths judgment be1ov."
          Article 959, Vernon’s   Annotated Texas Clvll Statutes,
reads as Sollo~st
          "The aawe shall be tried de nova, in the
     oomty or dlatrlat oourtJ and judgtssntsh6llbe
     rendered as in oases appealed from justloe aourts."
          Artlol. 960, Vernon’s Annotated Texas 01~11 8tatut.8,
reads as followat




          We quote from 26 Terns Jurlaprudenae- Justlaos or
the haa. - Certiorerl - f 95 - lhause for ~on-appearanae,
pages 894-5, as follows,
           "~ootvlthstmdlnga l  hovlng OS a snrltorious
    0l.A.mor defense, oertlarrrlis not available when.
    without a4 apparent exouse, the petitions* has
    negleoted to present his claim or defense in the
    justlae   aourt . The n&loot of the petitioner to
    prepare his aase ror trial and hllure to present
    all his proofs, leave him vlthout redress by oer-
    tiorari. Uhere the petitioner seeks to excuse
    hl.smelfhemustshovthathewas         reasonablydlll-
    gent,   However,   the statutory vords we %I8 own
    i.nexauar'FLe  negleat,1 and, aa construed by the
    aourts, the pst%tloner 1s oxouaedis he lnstruated
    an attorney to appear for hlm 8nd his ~t~Otl0~
    were neglectsd. And or aourseI 8 stronger oum 1s
    presentedwhere it is shown that the attomsy VI8
    prevented by aoaldent from aeqlng out the mtrua-
    tions of his allent.", (Undersaorlng    ours)
          The fasts relative to the matter in dirausslonfur-
ther dlsolose that 90 days have not elapsed sinae the mmdl-
tion of the judgmsnt. The letter OS the aompanydated August
9th, abovs referred to, indlaetes that defendAnt aompaw vi11
~~orebl. J. J. ‘Em,       9atP 9


1a.l~ sook a vat or orrtlorulh       the aaae vitlrinth. t1m.
alloved by at8tute.
            we think the present statuso? the judgmentla that
gw     is a rinri udgment  to the  extent that It la nov pro9.r
ior,the Justlo. dourt to lsa ue   lxtraordl.aary vrits of attaoh-
mnt and ~rnlahmmts, as providedby the lava of thla dtate,
a@nat the ltitutory deposit 0s d0r0ttdd oosqany In defen-
&at’s depositorybank or trust oompanyln this atate, u
OUtliMd by &OtiOD     4 O? &tiolO 4859?, 8Uprh      f? d.?Owt
 ooapaay ?alls to stay further prooeedlnga on the &ad&mat by
pursuingits remedy of eertlmrl as outlined by the at&tutor
 quotedabove, the plalntl?? may proaeed vith hla lm
vrlts for the oolleotlon OS the judgmeat agUmt       the  itatutorr
 60pos1t  as 0ut1ia.6 by aeotlotl4 0r Artlol.mgr,       aupsu.
&mover, the inatltutticm   o?,auoh pmaedur. vould probably
.be 0s questionablev8lu.'~3pbbiairr if d&mdmt pmu*d
 his ltatutorymssedy of dertlorarlvlthlnttze prope~tiru,
 aad mowed the vrlt of oerti@iWi atay%xq the preoea
 on the judgmaatand brlnglng thS oaae to the oounty or    Y.r a~-
 tr?iataourt.,aa tha oaae ml&t ba, for det.emQmtlon. %%e
 oue right be trl.06in thta oouaty 0OuMi or dlatriotoourt
 axslfrom there appealed to the rp9.1lat. oowta, vithin the
tiw~~~and~mjo?ths~~~pro~iQdbJ~v,~
a auperaedus band posted88 providedby tur for        the rtay
or the .aroro.mtator the jwQa.nt uld a?t.r mob oourao, the
doelslon OS the qpellate aowt of lut   resort In tha utter
                           aettl3ng the entire
would be the fins1 judgzasnt                   matter.

          mbwisr    h8s 4 plrla +d adequate remady to oolle0t
his judgwnt, IS, as aad vhen, it Maoma a ?lnal lstter by
pursuing the reaasdyoutllned by Seotlon 4 OS &tlol. 4859s.
            The Justice Gout% may or my
                                      not be “the aourt of
 S%nal jurlrdiatlon?
                   tioh detemnlma       or
                                       vi11 dekm&ne the
matter ratmy.   I? doSon&& ialla to properly ptl9suethe
remdy 0s c.rtlor8Flvlthln the tzlaareequlxtidby lay the j*-
mnt o? the Juatloe Court vi11 OS oourse doubtless aettle the
matter. To olarliy our poaltlon further v11state that it la
 Our   vlev OS the lav that nw end at the pPeaent   tha plalntlSS:a
 judgment la a valid SInal judigmsntupon vhith he 1s entitled
 to exeoutlonat this time and a fita judgmat at th.lstllac,
 upon vhioh he nay legally tieourein the manner outlined by
 law extnordfrary  vrlts 0s attaahmsnt and garniahmnt. The
                                                                           318
                                                      ,



mnorable J. J. Tlssslna,Page 10


legal right 0s deSet&uit to seek the vat 0s aertlomri
v1thl.nthe statutory period does not of itself aperate as
a super8edaa8 of plaintiff'8 judgaent and prevent plaintiff
from proaeedlng on hla j-t,       In order to prevent the
lnforaesnmt of plalntlfP8 judgment the vrlt of oertlorarl
mmt b8 actually obtalnti under the statutory prooedure
within the statutory tSms.
          In vlev of the aontlnigenclesand unaertalntlesin-
volved herein and ln view of the ?a& tbpt the statutory de-
poalt OS defendant conpany haa not yet beaome depleted aor
has yet become impounded by lo ttmp ma eaofe a &urt, it is
the opinion OS this department that you should take no wtlon
4t this the.
          Xt is the further   opialaa     of   this        depeatmnt the
IS tha atetutory &posit  of de?ead4at oompmy aa qequlredby
SOOtiOn 4 od hrtlole 4&gf, sups, beaomas depleted or beocmsa
Impoundedby aoas proeeaaof l oomrt, It vi11 then baeom the
duty 0s the Ii+xrd0s Iasur4aaeComlaaianers 0s fox88 to take
steps to require defendant to lmadLate1y restore aald de sit
to it8 orlglnal sum aa outlined by Seation 4 OS ~1010 4IFi gf.
I? defendant oompany then faila to natore sald depoalt vlthln
ten 64~8 after notloe from the Board, It vi11 then becoma the
duty of the Board OS Inauvance~Oomslsalonera to proceed aa re-
pubed by l&v.
          Truatlng that this aatlaS6atorlLy
                                          anwire=your ln-
qulry,we are

                                           Very           truly yours
                                        ATTOBIIBYOEWBRAI.OF TESS